Citation Nr: 1509793	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-22 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from November 1985 to December 1989 and from March 1999 to April 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in June 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. Diabetes mellitus is manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus is not demonstrated at any point in the appeal period.

2. Diabetes mellitus has not resulted in compensable complications, to include diabetic retinopathy, for which a separate evaluation has not previously been awarded.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for type II diabetes mellitus have not been met; the criteria for a separate compensable evaluation for diabetic retinopathy associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.79, Diagnostic Code 6006, 4.119, Diagnostic Code 7913 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided VA examinations to address his increased evaluation claim.  These examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and review of the claims file, and provide a discussion of pertinent symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant case was previously remanded by the Board for additional development.  Specifically, the Board instructed that outstanding VA treatment records be associated with the claims folder, and the Veteran be provided a new VA examination to address possible diabetic retinopathy.  There being substantial compliance with the June 2014 remand, adjudication of the appeal may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 211 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  Specifically, he asserts that his service-connected diabetes mellitus results in regulation of activities and warrants a 40 percent evaluation, or greater.  

Diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

As noted in his VA compensation examinations and treatment records, the Veteran's diabetes mellitus requires daily insulin and a restricted diet.  However, despite his assertions that his activities have been restricted as a direct result of his service-connected type II diabetes mellitus, the competent medical evidence demonstrates that any restriction of his activities is voluntary and not medically required.  The record reflects the Veteran's diabetes mellitus is well-controlled, in part, due to exercise.  In fact, VA treatment records reflect the Veteran has been counseled to engage in increased exercise to help control his diabetes.  See, e.g., October 2010 VA Diabetology Education Note.   When evidence exists that the appellant has been encouraged to be more physically active, such medical documentation "contradicts any assertion that the appellant was being advised to limit his strenuous activity."  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Further, the evidence does not demonstrate a disability picture that more closely approximates a 60 or 100 percent evaluation.  There is no indication the Veteran has experienced episodes ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, there is no evidence of record that he requires twice a month visits to his diabetic care provider.

The Board acknowledges that retinopathy is a component of the service-connected diabetes, and has considered whether it would be compensable if separately rated.  Pursuant to the Board's remand, the Veteran underwent a VA examination in July 2014 and it was noted that he had excellent correctable vision in both eyes. It was noted that while he had mild diabetic retinopathy in the past, he did not have such currently.  See 38 C.F.R. § 4.79, Diagnostic Code 6006.  In addition, a July 2009 VA examination report notes there is no diagnosis of any other diabetic conditions for which a separate evaluation has not previously been awarded.  As such, the Board finds that a separate evaluation for any other condition as part of the diabetic process is not warranted.

The Board has considered whether a staged rating is appropriate in the instant case.  See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected diabetes mellitus.  The criteria specifically provide for ratings based on the requirement of insulin, regulation of diet, and regulation of activities.  The criteria also contemplate retinopathy as related disorder, not separately compensable.  Such factors are explicitly part of the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, there is no assertion by the Veteran, nor indication in the record, that his service-connected diabetes mellitus results in an inability to obtain or maintain gainful employment.  Therefore, a discussion of entitlement to a total disability evaluation based on individual unemployability is not necessary in the instant case.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)









ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


